.
             1‘

            OFFICEOF THE ATTORNEY           GENERAL OF TEXAS
                        ..1%      AUSTIN,


                                               i..
                          .   *




                                                id&.   fropcuz queatlon




                  &t$ola q&i6 of the ‘OirilOodo and Aptiolls
         th490atwatg40p       004md.nth0 following
                                                 1angw41
                .:*&*t&t*   ia a oombinationor oapital,,
            suit ~Qr a&a bg two or p~om3pereons,rm8,
    I(      o~~gosapiiowfitassooiationsor pap~one,    or
            eitherticro’ormore ,0r them ror either, any or
            all of.the r@,lming prrrpoaest
       EfJllO~rdi4
               Ltnt4E S~‘saTa&4,
                               P-4 a




            &eat4     or   oarpr    out reet
            .pgrealt. 4r ‘my       buslaea~       auth4Zed   or, per+hd
            bfim8 or 9114am4.




                -*Anyand all trurt8,monopoll anU~6onspfra-
            oi4#,:$~3
                   reotralnt or trade, as here@ a4rlmdd;em
            prolgb$te~ana +ooUred to be j.lla@l.~'
                    Gi~$aialtleaare pre@oribedbo thcteznm at:&&               '
       oler.7b36aml 7436 or the olvll oodo,uh+le Art&ale 1635$i
       the PemaXOode make@ a oriainalriolatlon a relony.
                  While we have been unable to.rInd any baaelawupon
       the sabjeet, v&do $$nd an emlightsningdlsouealonuhioh we                   1
       deem olear end pestbeat, in aLopInion written during the yeear             1
;.~    1917 by the &morable 0.M. Curet~n.     Report iuldO~inIoi~s,
       Attorney  @moral-or 34x44,19164918, PI 151,
..
                    At thb tldor     writing the opinlm, the late lanent-
       ed Chlaf         or our
                 ilustlee~                Texma
                                          Supreme   Court  waa Firat Asels-
       tant Attorney f&erel      aenlng ln the a6nInletmtlon0r At-
i      tommy Oeneral'B. F. iooaey. The question r)84whether banks
::     operatingin thin atate were emenable to the rovlolonaor the
1,
ix.
       anti-tTUBtand mnop04        8kttUte8 (btiOle8      77 %9-;2
...~   19l.l‘ now Artii31et?&S-742?. 8. a, s., 1925, un
i.
       dit&&shedwrIt~        .puottra   with approval rroJl~earl
       lone or this department,and hi8 treaties is of auoh for04 we
j-     take the.liberty of oopylng at l%ggth. Arter quoting the pm-
r:     olai~~~'orthe statutes,he wrote as rOllmW
g:
&
                                                                        802

                           Peg4 3
Hcaorabla Llnt40 S.~Savais4,


             "The   eirst   qtleatfon   r0r   determismtion   is   ~~
       whether orhot the basin448 ot bauklng 14 limit@,
       ed, afi4et4d, or oontr4ll46by thhwo artloles
       of-the&atute~doflnlng prrrhiblt&~and paa-
       wll.ngtruate end m-fi*II. In the rimt antl-
       tmmt statoh of thio 8tat4, whloh N      pa4wd in
       1889 and ~~+%h~oonssp6uulswlth  thos4 portions
       4i Istlol6'7796 quobbd above, w4 flud the rol-
       l~+t
            w300ti0~ i. B4 it em&d                 by the t4&-
         latuz% or~th4.80at4of T-r:                Theta trtmt
         %a. a oaab$aatlon af azpbtal, zklll, or aotz
         w. tro OF r0re ptws~nrr,  rim+ 00rpor~ti0~0,
         or aimolatlonaof peraozm,   or oi ,4ith& twq
         4rga4r4 ot'thei@, for.either,any,01 a&t of
         therollotise:'purpoa48~  Flrat.~'To areato
         or ,oerryout.rerrtrlotiane~ht           tratb,:.Bsoondr
         243latlt or roduoe the loduotloa,‘or. in-
         orease or rsduee the pr!'00 of ~mrgbandfae
         or o4mmodltfa4. Third, To prevent oompetl-
         tion in mamf4otv24, making, tranepcmtation,
         w&r,  or Wahase          or merohan~w,       produoe,
         or~oonmmllt~es.Fourth. To rlx I+ auy
         standard or iigure, wh4mby lt4,m%oo to the
         pub110 8h4llbe ln4nyirrnnsr44ntmll4dor
         Oatfabllahedi   any art1014 or omzloaltyor
         merahahdla4,   ,pro&me,.      or oamnera 0 intendna
   .
         tar &lo, 1184,or oonaimptlon             ln this &ate.*
            =Youwillnote t&t.YheAot,of.1903, whioh
       Is the preeent.law, quoted above materially
       ahsnged the meapfne 4nd applSoa&n or the orlg-
       iadl tit  or 1889, ?zmt nading the two it will
       be obs4rv4d that  th4 #lop8 of the sot we4 bzv+d4a:-
       4d and rmd4 ta apply aot oalr to art10144 or .'~
       trads and bmae+oe, but to 'aids to oc41in9r44'~
       al80 that, the Anti-trust bat wa8 made to ap~lr
       to any aot cm ouublnatlon,the pusmae or,whlah
       wae t~to oreat& oreawry out reatrlotlone      in the
       I'?44purrtult~sr'ariybu4lneaa authorized     or per-
       n&ted by the4law8 of this atate,*       These mater-
       iel and far reaahlllg a&mdmente t&the law were
       &ad4 mbaequent to.the opinion of the Supreme
       O&t of the State lo the (wee of the Queen In-
       t&tinoe Oomgany va. The State, 86 TOILLS,     page
       250, in whioh aaee the oourt held that the busl-
       nass-~oSlnaurenoe wee not aiieoted by the Anti-
       trtmt Aot; that insurauoewas neither trade nor
    Wau&iMly,   e oorporatlonexerofeiagthme
powcirnend~ianotionsis aiding oommaro~ and the
wuatxyin aterypraotioa&andaatarielrrayi
ArgWent ,woiUdqau su~m!#ous~          Oamaerae
oaaa4* ex&*~;dthout oarh,:grea$tf'MQ 8,sybtem
or-qwk     osrtdin.aadla4xp4b~lr4~4xa~r
Th464 :thjmgs.baakagupp2yc They +&loot-luto
great resezqird thi tisk 44a areait. or th4
oaaafry,~~tdifohltlodl&rlbtlkdlnta
lndtiqt* ~~~~:pmuztekoi  in'such aaowtf sit&. at
 awh-C~:~6r"btmineer mar,dmdi          'Btmk4ag6
not  pal*e ~Xak*a tuta66semirs     in whi6h sr6
qo;us&ts& mi+lur mites for rrdi@rlbutloD
r0r pwpo6ass~ofirrigation,and 6r4 as essen-
t$ally'.aids'to  acmmr64   as the-lattsr to
 SW~S~~UX-~~~              pawti48k*. h .ra4t,
tk* sa~~~+uourt or the United atat48:hari--
deobmd th4 .lmr0tyor the businwis of bank-
*.’ t4 be TOM or ths prl.atarJr oonaltloM.or
auoacr&ml oonmero6s In ale 0664 of loobl4
ShtcBank~.~k, HBskell, 239 V. S.‘.llltthat
oow'~la:~rerriag to the gllarlqty       or bsn&
depodts,   '&alares:
     .:~nt%mT~    b6 aeld    in a genera& rajthat
    th4 polloe~ power txt4n68 to all .:lzhegrwit
           n&de+ OsmfleLdvs. Unlbed Statea,
    ..~~bllb
    147 WI 8;':~
               518, xt iay bs put io*b Yin
     a&a or'wht~tlir~.sanc~tm~sd     b n-4,    cm 1
                                      f
     hdld b&tke mevafilng mora lt$:‘or@rwg
-    8114pr6pW~6rant~opioloa to b6 greatly..
     6na imakidiatsly    naa466arg   to the p@bl&a
     welfarth .Aaomqg    matters of that 8orD gtab-
     lib4 iswrould daubt that'both !IM@ and
     pr4poo~k        O#alon gloi their amotion
     to enferolngthe primary oond$tlonsof
     64aa466hx    06~~i4.rO4.    02iedr thas4 wnai-
    .tliis   ht the pmsent tl6i6Is ths possi-
     bllZty 'or,.paylpsnt   by @heWi drawn s&nst
    &nk deposi~ts,      to suoh an extait   do ohsoks
     hp%aoo~ crurmnop~lndally bosl,nsss~fr
     t!mn.th+Lsglslatwe or the State think6
     ~thadthe publ.iow6lfare raqulms themea-
     sure wider oonalaeretlonteitalogland
     ~prlnolple  ir4 In ravor of the powsf to
    SWOt   it.   .mOUk the   prim8ry   ObjaOt..   Or   th4
    required assessmmt 1s not a pr$vats bene-
    fit+ as It was in th4 oases abow  olted
    of a bitoh ror Irrigation or a railw6y to
    a tins, but it is to m&z6 the o~lcenoy
         or    sh4+       884Ur4,    ana   by    the   saw      stSOk4
         fo    nk4.    bat*: the    almost eompuls0ry               resort
      _ or d4podtoru to bank6 86 the'ofiy avail-
        abls me6~ ror kseplng moneycm hand. t
               W4    0tmTlutZe,  on the         whoX4 the& that
      the     bUSltl~6    Ot bank;frrg i6       Wit&         tit@    PrOtOO-
,.’
      tlte, ibafbttory   and anal prOrls1~ o? th4
      ent1~b+08D:ans or thfa hta,      and that beaks
      m4 ~@mk4n.are as muoh bound to zssp6ot the
      aati-trrrcrt iani,asare deelers in amaodltleta.
      ThtS Om61U6ion.  i6 in hiumony with th4 tipin-
                            on the sabjeot.or bsaklgg
                             On Jwwry ll, 1912, the
                                     the state,.
                                               in an ophiioa
      wrltt4nwth4    Ek0raW.a Jobn~U~B~dy, As*
      tsat Attorney Qenersl held thatsO.a@eamnt
      4ntered info betwodn the ~~inetitutlons
      or a olty'proklbltlngovedreifts;.would bb
      * riolatlool-or the al&i-tl'lIst
                                    Zar; not that
      w-bank           on'Lts owz..gotrion
                                       ml&              not prohibit
      mep3mrt+,bp     th~?Q.whantwo or 1110~~bauks
      entearedinto a 0Omb~~~atlOnror this purp064,
      that sueh~oombinatioi~vi0iat4a the anti-trwt
      law;., Thls0plnl0uwasprsdloat4a~p0nth4
      propositlon~:~hat tha.basklngbuainessr wa8
      sa‘aid     to~t%%weree, and          WSS    a businessart-
       thoriPed.aM perrmitted~by the Ima ot this
       Stat4 and -lu:whloh.thsstatute proh@ltl)(lany
      'a&ma&eat -ten$%sg-torestriot ths business.
       IIIthis Op5.~%On8Ul&e Brt@ in part .eSidS
               -The’
                   qtmstion now mOUr8t    ma6  th4
        piaotloe  0r allowing 0ve*sft*, Oi~th4
        abaraotar   above ma,     oonstltute60m-
        meo~oraldl.to oamm4r64?        'Pam416
                           ror the propo6ltlon that
                             drafts, oh4&a and
                                oomasrolal i116tm+
        asate to raollltate6onm4r44~; eud if nst
        ptd or W ‘hoameroe itself, rairiy oome
        witfdn th+tssm,    aud may be designatedas
        %ld6 to eoeun4raet    (ste49 Hioh., 24l; mathan
         we* Lcmisla~, 17 u. S., 507); aad the
        praatlo*-beinglegal, any agrs6msnt or
        uudmW,aadiag by Md between two or mme
        ba6ks or a olty psohibltlngeb6olutely the
                                                                    “(   .-..




                                                                                8~6       i
                                                                                              :




Easambla L&Moo S, Saw,ga, %a               7


      &%'hfi&$ or ssoh prltilegas, upon the part
      of.all th4 'pwtle6 to the agreemwt, would
      ia4Or O-W,,             4Z46tS  aab ta6d:tO Ora&
     .I%@ :mOrrry:,ootr     rastrlotlcumluoamneme snd~
      aid*   to ouimm4r64      snd would tharararebs
     :rloEatlv%W
               .,        Ssattion1 af said A&...
             ._,
                 e4r4 ‘3urWar
           .'**W4~                 oi She opinion that suoh
      66 'ikgr64asnt;    *tie     oraat4 and o&my   out ra-
      Stl'$OtiM'S'tn        the ,$l'Wplreoit   Or 8 business
      authorixt& ore pemitted by the lsws or this
      mdi4i -rf)hh t&S fXWTi&~~Or            said 6$6tUt4,
      Ths'banwmg pu@$468 I*
      peaitfo&b~:pe~.l8M’~~t             tha
      uwIIp,og~lsshs in the wsy af
      apart0rsuohbuslnes6                 anaaumdland
      .fMllar feat- oi madarn bsskln~. Zndesd,
                   autharltlastrWt tha ssme-98 a
       sama c)r.:tha
       prs~aal:"nsaasalty in the ,oonduotor suoh
       bt&inase,,athough-thisr&or is boub$l4ss
                      all amnt6, wham pursgedWith
       taa braad.~:.~At
       a reaiioWil4.degraaof prudanoa snd.aoosrd-
          -to the‘ed+3ry ueega, it 18.frae~r4-0b6
           gsllty, uud6r~c~e prasant state Of the
            asid'~~egra'a~&ntor uuderstandlng'
       1s~~~;                                                                         2
       when    'bsnk~ pasties to the sama 'bind
       thsase
            $ -6 m&to.grent this pririis&4 to
       tbiir aGstoWss, oraatas and owrles oUti
       ?96triOhibtiS%Zthe rr66 DUMUit~Or choir
     - buslnass.wlthfirthe mssobg:ai ssld~Hstuta.
      Ia   the   abrieao4.   o$   swWan     a&reeme!It   or under
      stanillsg-the bankswau&d eaoh be fraa to
      illhi thl6 priri1~4,tq'their OUStbS~6~
      aad,-slaoe thei agree ta";dlsoantlnuatha
      usage and praotloe, they tharaby naoa66arlly
      restslot           .Cwedaat
                    thefr~     to aot in a platter
                                                 0r
      y06p66   .WhiOh thW~O4a    0th4Z6166 b4 f~44
             ,~&aosnnat oasaalra haw It ooutd be
      hex& beat,h&ar suohlan sgraamant asoh P8tiY
      thereto roula not bb rastrloting~thafraa
      guqult or ~thebu6iwss.Ot every ,othar 8rtY
      thereto, as:.wdllas'his own busines6. Pt
      follaws frornwhat has bsan ssid that (~1agree-
      m&t  OS the ohsraotar euggestadwould'ba il-
      la&l @iwsuld subjeot the parties thereto
      to thei?&isllsltles
                       or the A4t.t Vol. 25,
      Opla&,i, ai the Attorney Oanaral, 171-2.
:   ,‘   i




                 l*       Iowan      mappsot~         aQvW3d     that     Strb-
              dm810n        1,
                        ‘ors0otion z 0i tb ml-trust
              Aot 0r 1903,d0rinOOa trwt to be +I + * a
              oombination.or,
                            aa            lt8l,   skill or aots W           two
              or               rP rm8,
                   more pertsoa)      oorporaUon8 or a880-
              oiatt0n8 or PWODII,  o r llther tutor more
              or th011-ror.OithOrr,.
                                  an*,or Cru 0r the rob
              lowingpurpo808aTo oroa*eor uhiohmay
              tZ$%‘22rS                   tZId%?ZZ~ZZ                      E
             ,thepreparation or any preduot .tor-niarkit
             or transportation or to oreate or oarry
             OUt M8triOtiOM iIIchs rM0 .PW8uit Or w
             bU8ine88 aothoriwd or permittedby lens
             Or thi8 88fitesa
                                 of esobango, &dt8~;.. end 'the                   -_
                                   paper to rhlaQ pu referram
                                 in8tEURWlt8    t0 faOflitat0       0-0
             mere, 8nd ~a.r
                         not a             part   or  th6    00maOro0
              it8df        OhUu        OOMb Within the, tOM Wd
             -~%f-ddtt8i@latOd 'M clidt0 OOEWcOd' (9
              Mioh., S?t+l;
                          Hathasvrr. Loui818na,~17 UC 8.,-
              507); and any ooablnafion, agreenwnt or
              .tmdC%rHtding~O~~WII knka to rfx t&t8Oha%!ge
              ror oolleotion8,~rould tiw~eo&ti~,ay;
              8tltute a re8trioUon.in
              to oci~exie. in violation or said a@.,~



              ~hme iieotionqu&ed, uhioh-prohlbite.the
              oreation or oarrylngout 0r the restrio-
              time In the frw plr8Uit or any bwineee
              authorieed or petitted.by the WV8 Of
              thie state. ~OlbOtiOli8  8UOh a8 yi?U have
              mentioned are a part of lmoh bwin98e, and
              any understandingbetweenbank to oharge
                                                             Em3 .   .




             Tl$&e,le:littlethit we oaa'e+d4:~o'ths'fore@oing.
   Uter~oonald~~~hl6:~le~earoh, w have.tio?forold-my oa&w In
   oonfllot.~mif;h.the
                     -0onolwicw wnouaos&~lh the &&i&on opin-
   :M Ol!$hosQ~f~Wh%Oh     It'qWte8, ~enp~O&a~'@#lthe C+L-
   trollin&.wlat:0'that the Oondllo$Of Q baUk*Q.bU&t~QseI8
-an =aId.to.owiaQreQi~"   1~eWQ 'or ~piaii+i~~
                                           wt. an agrd80nt
   or wu@r&an4lngd.by end be$weeu all the ban&i.,&'& o ty
   to a6ke oQr$aIn oh%.rees'(:euo&~ae               4u&lo~
                                    deEwrIbQd~$ik~$fwr
  uould~oonsitltut~ a ~*oomblnatIomof oapitdl~~:adu or aot8*
   lor the '&arposeof.oarrylng pt rokitrlo~oa8in."aide to
   Pammrw~, la violationor the provl8lowor hrtldles 7&26,
   R. 0. Srv and 1632; Penal Code, supra. _
                                     Your8 wry truly
                                 A!i'TORlJY
                                         GE&AL    OFTXAS



                                          Ben3aaf.nWoodall
                                                 Assistant